United States Court of Appeals
                                                                                   Fifth Circuit
                                                                                F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                              September 18, 2006
                               FOR THE FIFTH CIRCUIT                        Charles R. Fulbruge III
                                                                                    Clerk


                                     No. 05-51534
                                   Summary Calendar



      UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                          versus

      GREGORY LEON PALMER, also known as Greg,

                                                   Defendant-Appellant.



                   Appeal from the United States District Court for
                            the Western District of Texas
                             (USDC No. 7:05-CR-48-12)
          _________________________________________________________

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

      Gregory Leon Palmer appeals his conviction and sentence arguing that the district

court abused its discretion in allowing Drug Enforcement Agency (DEA) Special Agent



      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.

                                            1
Will Kimbell to testify as to the meaning of code or slang words in recorded

conversations. We affirm for the following reasons:

      1.     Palmer contends that Kimbell was not qualified as an expert because no

      foundation was laid as to his experience in interpreting drug code and Kimbell

      failed to explain the methodology he used in interpreting drug code. We disagree.

             Kimbell was the lead investigator in this case and had worked seven-and-a-

      half years with the DEA, four as a task force agent on loan from his previous

      employer, a Florida police department, and three-and-a-half years as a special

      agent. At the time of trial, he had participated in over 100 drug investigations and

      had interpreted over 10,000 drug related conversations, approximately half of

      which involved cocaine base. Kimbell explained the methodology he used to

      decipher and interpret drug code. He testified that after he learned the subject’s

      normal speech patterns, he then looked for words that did not fit the context of the

      conversation (statements that did not make sense) and thereafter cross-referenced

      those words with what had occurred during the investigation. Thus, Kimbell

      testified as to his experience and methodology. We hold that the district court did

      not abuse its discretion in allowing Kimbell to testify as to the meaning of code or

      slang words in recorded conversations. See Burton v. United States, 237 F.3d 490,

      499-500 (5th Cir. 2000) (approving of a narcotics investigators testimony as to the

      meaning of code or slang words in recorded conversations); United States v.

      Ceballos, 302 F.3d 679, 685-87 (7th Cir. 2002) (same).

                                            2
2.     Even if the district court had abused its discretion in admitting Kimbell’s

testimony, it would be harmless. There is overwhelming evidence of Palmer’s

guilt in the record.

AFFIRMED.




                                      3